DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 8-9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art is Sei. Sei teaches a supporting base with a water chamber, a mist discharging channel, a mist generating module, and a noise reduction air duct. Sie does not teach where said noise reduction air duct further has a flat inner cornering wall formed at a ceiling of said buffering chamber to align with said air inlet, and a curved inner cornering wall formed at a bottom of said guiding chamber to align with said air outlet. The modification would not have been obvious because the Applicant’s specification teaches where the features reduce noise (¶44-45). No prior art, alone or in combination, teaches all the limitations of claim 4.
Claims 5-7, 10-11 depend upon claim 4.
Regarding claim 8, the closest prior art is Sei. Sei teaches a supporting base with a water chamber, a mist discharging channel, a mist generating module, and a noise reduction air duct. Sie does not teach wherein said air inlet is formed at a peripheral wall of said first tubular body of said noise reduction air duct. The modification would not have been obvious because the Applicant’s specification teaches where the features reduce noise (¶46-47). No prior art, alone or in combination, teaches all the limitations of claim 8.
Claim 9 depends upon claim 8.
Regarding claim 12, the closest prior art is Sei. Sei teaches a supporting base with a water chamber, a mist discharging channel, a mist generating module, and a noise reduction air duct. Sie does not wherein said water tank comprises a tank bottom wall and a receiving compartment upwardly formed at said tank bottom wall, wherein said noise reduction air duct is detachably coupled at said tank bottom wall and received in said receiving compartment. The modification would not have been obvious because the air duct is located at the top wall/deflector for proper air flow. No prior art, alone or in combination, teaches all the limitations of claim 12.
Claims 13-14 depend upon claim 12.

Response to Arguments
The following is a response to Applicant’s arguments filed 22 Mar. 2022:

Applicant argues that the pending claims are in condition for allowance. 
Examiner agrees and claims 4-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776